Citation Nr: 0703635	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-27 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that increased 
the disability rating for the veteran's low back disability 
from 0 percent to 10 percent disabling, effective July 1, 
2002.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by no more than mild lumbosacral strain, and no 
more than slight limitation of motion of the thoracolumbar 
spine with characteristic pain on motion.  

2.  It has not been productive of any incapacitating episodes 
within the past 12 months.  

3.  Ankylosis and neurological manifestations including 
radiculopathy associated with the service-connected low back 
disability have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's lumbar spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes  (DCs) 5292, 5293, 5295 (2002 
and 2003), 5243 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's lumbar spine disability in this case has been 
rated as 10 percent disabling under DC 5293, which 
contemplates intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).  Other applicable diagnostic codes 
include DC 5292, which contemplates limitation of motion of 
the lumbar spine, and DC 5295, which contemplates lumbosacral 
strain.  38 C.F.R. § 4.71a, DCs 5292, 5295 (2002).  

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

The Board now turns to the applicable criteria.

Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent was not warranted unless there was moderate 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  On 
VA examination in August 2002, the veteran had 25 degrees 
extension, 100 degrees flexion, and 20 degrees lateral 
flexion, bilaterally.  On VA examination in February 2004, 
the veteran had 20 degrees extension, 30 degrees flexion, 20 
degrees lateral flexion, bilaterally, and 25 degrees 
rotation, bilaterally.  On VA examination in April 2006, he 
had 20 degrees extension, 80 degrees flexion, 20 degrees 
lateral flexion, bilaterally, and 20 degrees of rotation, 
bilaterally.  For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
2.  Based upon the ranges of motion recorded at each of the 
above examinations, the Board concludes that the veteran's 
limitation of motion most accurately falls within the slight 
range.  While the range of motion of the veteran's back has 
in some aspects fallen within the moderate range, the Board 
finds that the veteran's range of motion overall has 
consistently fallen within the slight range, and at no time 
has his range of motion been noted to be severe or extremely 
minimal.  Thus, under the old qualitative criteria for 
evaluating limitation of motion of the lumbar spine, the 
veteran's low back disability was slight, for which a 10 
percent rating was warranted.  38 C.F.R. § 4.71a, DC 5292 
(2002).  Thus, the old schedular criteria of DC 5292 cannot 
serve as a basis for an increased rating in this particular 
case.  

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 10 percent rating.  According to the new regulations, 
his ranges of motion fall within the requirements for a 10 
percent rating: forward flexion greater than 60 degrees but 
(generally) not greater than 85 degrees; or combined range of 
motion greater than 120 degrees but not greater than 235 
degrees.  38 C.F.R. § 4.71a, DC 5237 (2006).  On examination 
in February 2004, the veteran had only 30 degrees flexion.  
However, upon consideration of the other measured ranges of 
motion on examination in February 2004, and in light of the 
recorded ranges of motion on examination in August 2002 and 
April 2006, the Board finds that the veteran's ranges of 
motion more nearly approximate the criteria for a 10 percent 
rating and therefore no more than a 10 percent rating is 
warranted under DC 5237.  Thus, the new schedular criteria of 
DC 5237 cannot serve as a basis for an increased rating 
either.

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the veteran's low back disability again 
fails to satisfy the qualitative criteria for a rating higher 
than 10 percent under the old version, as well as under the 
new version.  Compare 38 C.F.R. § 4.71a, DC 5295 (2002) with 
38 C.F.R. § 4.71a, DC 5237, General Rating Formula for 
Diseases and Injuries of the Spine (2006).  

Under the old schedular criteria of DC 5295, a higher rating 
of 20 percent was not warranted unless there was muscle spasm 
on extreme forward bending, and loss of lateral motion, 
unilateral, in standing position.  38 C.F.R. § 4.71a, DC 5295 
(2002).  In this case, VA records, including reports of VA 
examination dated in August 2002, February 2004, and April 
2006, demonstrate tenderness but no evidence of muscle spasm.  
Thus, the veteran's low back disability does not satisfy the 
criteria for a higher rating of 20 percent under the old 
criteria of DC 5295.  Under the new schedular criteria, the 
veteran's range of motion does not meet the criteria for a 
higher rating of 20 percent, as discussed immediately above.

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome, would entitle the veteran to a 
higher rating, the evidence for consideration includes VA 
examination reports and clinic records dated from August 2002 
to April 2006.  While these records are replete with 
complaints of numbness, tingling, and discomfort in the lower 
extremities, and demonstration of absent ankle jerk reflex in 
the left lower extremity, these complaints have been 
determined to be unrelated to the veteran's service-connected 
low back disability.  Specifically, on VA examination in 
August 2002, the veteran complained of occasional numbness 
and tingling in his left lower extremity.  The examiner, 
however, determined that there was no significant evidence of 
radiculopathy, with the exception of absent ankle jerk 
reflexes on the left.  On examination in February 2004, the 
examiner specifically found that the veteran's neurological 
symptoms were unrelated to his service-connected injury at 
the L2-L3 vertebrae.  While the veteran complained of "a 
weird feeling going down his left leg," the examiner 
determined that the veteran's complaints were in a 
nondermatomal distribution and did not signify radiculopathy 
related to the injury at the L2-L3 vertebrae.  Rather, it was 
the veteran's non-service-connected diffuse disc bulge at L5-
S1 that was likely responsible for the veteran's diffuse 
neurological symptoms including absent ankle jerk at the left 
S1 level.  Thus, while the veteran has complained of sensory 
abnormalities related to his low back disability, the 
findings in the medical records do not support a conclusion 
that the veteran has radiculopathy, or that he has any other 
neurological symptoms amounting to moderate recurrent attacks 
of intervertebral disc syndrome, related to his service-
connected injury at the L2-L3 vertebrae.  The veteran is thus 
not entitled to an increased rating for his low back 
disability under the criteria of DC 5293, in effect before 
September 2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under this code, a 20 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least two weeks but less than 
four during the past 12 months.  Incapacitating episodes were 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  Here, there is no evidence that 
the veteran was prescribed bed rest by a physician for more 
than two weeks but less than four weeks during any one-year 
period of the rating period under consideration.  
Accordingly, he is not entitled to an increased rating under 
this version of this diagnostic code.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  Id., at 
Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in August 2002, the veteran had 25 degrees 
extension, 100 degrees flexion, and 20 degrees lateral 
flexion, bilaterally.  On VA examination in February 2004, 
the veteran had 20 degrees extension, 30 degrees flexion, 20 
degrees lateral flexion, bilaterally, and 25 degrees 
rotation, bilaterally.  On VA examination in April 2006, he 
had 20 degrees extension, 80 degrees flexion, 20 degrees 
lateral flexion, bilaterally, and 20 degrees of rotation, 
bilaterally.  Taken together, these ranges of motion would 
warrant a rating of 10 percent under the general rating 
formula.  The requirements for a higher rating under the 
general rating formula - forward flexion greater than 30 
degrees but not greater than 60 degrees; or combined range of 
motion not greater than 120 degrees - are not demonstrated.  
38 C.F.R. § 4.71a, DC 5237 (2006).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2006).

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under the rating 
criteria for limitation of thoracolumbar motion in effect 
prior to September 2002, and that the criteria for a rating 
greater than 10 percent for the spine disability are not met 
under any of the spinal rating criteria applicable.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  Although the veteran has complained of 
flare-ups, these occur only after certain activities.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The question before 
the Board, then, is whether the veteran is entitled to a 
separate rating for his neurological manifestations.  As 
discussed above, however, while the veteran has complained of 
neurological manifestations, no neurological manifestations 
have been demonstrated to be related to the service-connected 
injury at L2-L3.  Accordingly, the Board finds that the 
veteran is not entitled to a separate rating for neurological 
manifestations.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 10 percent rating.  The 
Board finds that the veteran is not entitled to a separate 
rating for any neurological component of his low back 
disability, as there is no objective evidence that any 
neurological manifestations are related to his service-
connected low back disability.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In July 2002 and several times thereafter, the RO provided 
Pelegrini-compliant notice to the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing or content 
of the notice to the appellant is harmless because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with a May 2006 
re-adjudication of the claim by the RO subsequent to receipt 
of the required notice.  

The RO has also, in a May 2006 supplemental statement of the 
case, provided the requisite notification regarding 
disability ratings and effective dates of any award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran multiple 
examinations with regard to the claim for an increased 
rating. 

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

A rating in excess of 10 percent for a low back disability is 
denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


